        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 1 of 32



                         IN THE UNITED STATESDISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO. 18-249

                                                    DATE FILED:

ABDUL IBRAHIM WEST,                                 VIOLATIONS:
     a/k/a "Assault Rifle Ab,"
     a/k/a "AR-Ab,"                                 21 U.S.C. $ 846,841(a)(r), (bXlXA)
     alkla "El Patron,"                             (conspiracy to distribute 50 grams or
     a/k/a "the Goon,"                              more of methamphetamine, 5 kilograms
JAMAAL BLAIIDING,                                   or more of cocaine, 280 grams or more of
     alUa"Khaz,"                                    crack, and 100 grams or more of heroin - I
     a/k/a "Bionickhaz,"                            count)
     a/k/a "Deangelo Smith,"                        21 u.s.c. $ 841(a)(1), (bX1XB), (bxl)(c)
JAMEEL HICKSON,                                     (possession with intent to distribute 28
     a/k/a "Meliano,"                               grams or more of cocaine base, 100 grams
     alWa"OG,"                                      or more of heroin, and methamphetamine
RICHARD CHASE HOOVER,                               - 1 count)
     a/Wa "Boogr"                                   2l u.s.c. $ 841(a)(1), (bXlXB)
DONTEZ STEWART,                                     (distribution of 5 grams or more of
     alUa "Taz,"                                    methamphetamine - I count)
AMIRBOYER,                                          l8 U.S.C. $ 022(gxl) (possession of a
       a/k/a   "Mulla"                              firearm by a felon - I count)
DARYL BAKER,                                        21 u.s.c. $ 8a1(a)(1), (bX1XA)
     a/k/a "Shotti,"                                (distribution of 50 grams or more of
HANS GADSON,                                        methamphetamine - I count)
     "NoBrakes Bras,"                               21 u.s.c. $ 841(a)(1), (bXl)(A)
DENNIS HARMON                                       (possession with intent to distribute
                                                    5 kilograms or more of cocaine and 50
                                                    grams or more of methamphetamine - I
                                                    count)
                                                    l8 U.S.C. $ 2 (aiding and abetting)
                                                    Notices of forfeiture

                                 SU PERSEDING     INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

                1.       From on or about Mar ch 22,2017, through on or about June 12,2018'in

Philadelphia, in the Eastem District of Pennsylvania, defendants
         Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 2 of 32



                                   ABDUL IBRAHIM WES]
                                    a/k/a "Assault Rifle Ab,"
                                          a/k/a "AR-Ab,"
                                         alUa "El Patron,"
                                         a/k/a "the Goon,"
                                    JAM.{AL BLANDING,
                                           alkla"Khaz,"
                                       a/k/a "Bionickhaz,"
                                    a/lila "Deangelo Smith,"
                                     JAMEEL IIICKSON,
                                         a/k/a "Meliano,"
                                            alUa"OGr"
                                 RICHARD CHASE HOOVER,
                                       a/Wa"Boog,"
                                    DONTEZ STEWART,
                                        allr./a "Taz,"
                                      AMIR BOYER,
                                           a/k/a "Mulla,"
                                        DARYL BAKER,
                                        a/k/a "Shotti," and
                                        HANS GADSON,
                                     a/k/a "NoBrakes Bras,"

conspired and agreed, together with others known and unknown to the grand jury, to knowingly

and intentionally distribute controlled substances, that is, 5 kilograms or more   ofa mixture   and

substance containing a detectable amount ofcocaine, a Schedule     II controlled substance,280

grams or more   ofa mixture and substance containing a detectable amount ofcocaine       base

("crack"), a Schedule II controlled substance, and 50 grams or more of methamphetamine

(actual), a Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(1), (b)(1XA).

                                     N{ANNER AND MEANS

                It was a part ofthat conspiracy that:

                l.     Defendants ABDUL WEST, JAMAAL BLANDING, JAMEEL

HICKSON, RICHARD CHASE HOOVER, DONTEZ STEWART, AMIR BOYER, DARYI,

BAKER, and HANS GADSON, coordinated with each other, and with others known and

                                                  2
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 3 of 32



unknown to the grandjury (hereinafter, this group, a Drug Trafficking Organization, will be

referred to collectively as "the DTO"), to obtain distribution quantities, that is, multi-kilogram

quantities, ofvarious controlled substances, including methamphetamine and cocaine, fiom

sources of supply located in Califomia and elsewhere.    At all times, defendant WEST was the

leader of the DTO.

               2.      Defendant ABDUL WEST owned and/or maintained properties in

 Philadelphia, Pennsylvania within which he and the DTO could gather to coordinate drug

trafficking and manage their dnrg trafficking operation, including 3234 N. Sydenham Street,

 Philadelphia (also known as "the Mansion"), and 2900 N. Taylor Street, Philadelphia (also

known as "the Lounge"). Defendant WEST and other members of the DTO maintained

properties within which they could gather to coordinate drug trafficking and manage their drug

trafficking operation, including 2323 Race Street, Philadelphia, and 250 N. Christopher

Columbus Boulevard, Philadelphia. Members of the DTO used false identifications to rent

apartments at 2323 Race Street, and 250 N. Christopher Columbus Boulevard to prevent

investigation into their backgrounds and prevent detection by law enforcement.

               3.      Defendants WEST, HICKSON, and BLANDNG would coordinate the

delivery ofvarious controlled substances from sources ofsupply in Los Angeles, Califomia to

Philadelphia. Defendants HICKSON and BLANDNG carried money for payment and

arranged for the purchase of distribution quantities ofcontrolled substances on trips between

Philadelphia and Los Angeles.

               4.      Defendants HICKSON and BLANDING traveled via air to and from the

Philadelphia Intemational Airport to the Los Angeles International Airport to arrange for

shipments of controlled substances for themselves and other members of the DTO, to negotiate



                                                  3
       Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 4 of 32



price and to pay for shipments ofcontrolled substances with the source ofsupply in Califomia.

              5.      Defendant HOOVER drove his Volvo truck tractor fiom Philadelphia to

Los Angeles, Califomia where he would coordinate with defendants HICKSON and

BLANDING to collect distribution quantities of controlled substances and US Cunency and

drive it back fiom Los Angeles to Philadelphia.

              6.      Defendants WEST, HICKSON, BLANDING, BOYER, GADSON, and

BAKER coordinated the arrival of the controlled substances with HOOVER and each other to

arrange for the controlled substances to be broken down into streetJevel distribution quantities

at properties controlled by members of the DTO, including the Mansion, 2323 Race Street, and

250 North Columbus Boulevard.

              7.      Members of the DTO pooled their money together to pay for the

controlled substances and operational expenses, and subsequently shared in the proceeds of

drug trafficking.

              8.      When shipments of controlled substances fiom Los Argeles included

cocaine, some members of the DTO would cook a portion of the cocaine to create distribution

quantities of cocaine base ("crack").

              9.      Defendant WEST established roles and responsibilities for members of the

DTO, including assigning certain narcotics trafficking streams to various "lieutenants," who

included defendants BLANDING, BAKER and BOYER.

               10.    Defendants WEST, BLANDING, STEWART, BAKER, BOYER, and

GADSON, as well as others knowl and unknown to the grand jury, distributed the controlled

substances both in and around the Philadelphia area. Members of the DTO broke down

kilogram quantities into smaller quantities to sell to their individual customers. They sometimes



                                                  4
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 5 of 32



sold distribution amounts between themselves when one of their individual customers wanted

something one member of the group did not have but which arother member of the group did

have.

               11.    Defendants HARMON and HOOVER as well as other members of the

DTO were responsible for staying with and protecting the controlled substance supplies kept at

the various residences owned and maintained by WEST and other members of the DTO.

               12.    Members of the DTO kept firearms with them and at the various DTO

residences to intimidate those with whom they dealt, and to protect their drug stashes and the

profits derived therefrom from others who may attempt to rob them.

              13.     Defendants WEST, BOYER and GADSON and other members of the

DTO wrote, produced and distributed songs via the Intemet and social media which lyrics

reflected their drug trafficking activities and threats ofviolence to others to protect and maintain

their drug trafficking activities and prevent witnesses from cooperating with 1aw enforcement.

              14.     Defendants WEST and other members of the DTO recruited lower, street-

level drug distributors, known and unknown to the grand jury, to distribute controlled

substances throughout Philadelphia and the surrounding area, and retum the proceeds to

members of the DTO.

              15.     Members of the DTO used their cellular telephones to coordinate with

each other and those outside the DTO to acquire, transport, and distribute controlled substances

throughout Philadelphia and the surrounding area.

               16.    The individual hereafter identified as "Buyer 1," whose identity is known

to the grand jury, was a Confidential lnformant working with the Federal Bureau of

Investigation posing as a private citizen interested in purchasing narcotics.



                                                 5
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 6 of 32



               17.     The individual hereafter identified as "Buyer 2," whose identity is known

to the grandjury, was a Confidential Informant working with the Federal Bureau of

 Investigation posing as a private citizen interested in purchasing narcotics.

                                           OVERT ACTS

               In furtherance.of the conspiracy and to accomplish its objects, defendants

ABDUL WEST, JAMAAL BLANDING, JAMEEL HICKSON, RICHARD CIIASE HOOVER,

DONTEZ STEWART, AMIR BOYER, DARYL BAKER, and HANS GADSON, and others

known and unknown to the Grand Jury, committed the following overt acts, among others, in the

Eastern District of Pennsylvania and elsewhere:

               1.      On or about March 22,2017 , members of the DTO rented Apartment 21 9

at Edgewater Apartments at 2323 Race Street using a false identification in the name of "Tabitha

Bishop" for the purpose ofconducting drug trafficking activities in a high-end apartment

building, to protect their narcotics and prevent detection by law enforcement.

               2.      On or about May | ,2017 ,   it   Philadelphia, Pennsylvania, an undercover

law enforcement officer (UC) met with defendant DONTEZ STEWART in the area of 2000

Bridge Street, Philadelphia, who introduced himself as "Taz". STEWART sold the UC two vials

ofcocaine base ("crack") in exchange for $20 US currency and gave the UC the telephone

number XXX-XXX-3893 as a number where he could be reached.

               On or about June 6,2017, in Philadelphia, Pennsylvania:

               3.      Buyer   1   placed a call to defendant STEWART on telephone number

XXX-XXX-3893 to arrange for the purchase of cocaine base ("crack").

               4.      Buyer 1 traveled to 5200 Torresdale Avenue to meet defendant

STEWART and discuss the arrangements for the purchase of a quarter ounce ofcocaine base



                                                  6
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 7 of 32



("crack").

                    5.       Defendant STEWART then drove to and entered the Mansion, where

defendant ABDUL WEST was also present. Defendant STEWART retumed to Buyer l, where

STEWART provided approximately 6.278 grams cocaine base ("crack") in exchange for $340

US cunency.

                    On or about hlr.e 22,2017, Philadelphia, Pennsylvania:

                    6.       Buyer   1   piaced a call to defendant STEWART on telephone number

XXX-XXX-3893 to arrange for the purchase of cocaine base ("crack").

                    7.       Buyer 1 met defendant STEWART on the 5200 block of Torresdale

Avenue where Buyer 1 showed defendant STEWART $1,200 US ctrrrency for the purchase                    of

cocaine base   ("crack"). STEWART retumed the money to Buyer I and left to obtain the cocaine

base   ("crack").

                    8.       Defendant ABDUL WEST drove fiom the Mansion to the area near 444

North 3rd Street, Philadelphia, where he provided defendant STEWART with cocaine base

"crack" to sell to Buyer      1.


                    9.       Defendant STEWART retumed to Buyer 1 and sold Buyer        1




approximately 24 grams ofcocaine base ("crack") in exchange for $1,200 US currency.

                    10.      On or about September 3, 2017, defendant JAMAAL BLANDING

coordinated picking up money for narcotics at the Mansion from defendant IIANS GADSON.

                    I   1.   On or about September 10,2017 , defendants   JAMAAL BLANDING and

HANS GADSON used their cellular telephones to coordinate a drug transaction.

                    12.      On or about September 10,2017, defendants    JAMAAL BLANDING and

ABDUL WEST coordinated defendant wEST collecting narcotics                and./or US currency   for



                                                        7
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 8 of 32



pa).rnent ofnarcotics from a stored location at the Mansion.

               13.      On or about September 11,201'7, defendants ABDUL WEST, JAMAAL

BLANDING, JAMEEL HICKSON, RICHARD HOOVER, DONTEZ STEWART, AMIR

BOYER, HANS GADSON, DARYL BAKER, and DENNIS HARMON maintained a stash

house at the Mansion which included $8,101 US currency, a .45 caliber firearm, and possessed

with intent to distribute approximately 62 grams of   a   mixture and substance containing a

detectable amount ofcocaine base ("crack"), approximately 229 grams        ofa mixture   and

substance containing a detectable amount ofheroin, and approximately 48 grams        ofa mixture

and substance containing a detectable amount of methamphetamine.

               14.      On or about September 12,2017 , defendant     JAMAAL BLANDING used

his cellular telephone to update defendant AMIR BOYER and other members of the DTO

regarding the status of the Mansion that had been searched by law enforcement on September         11,



2017. Defendant HOOVER went to the Mansion and used his cellular telephone to

communicate with defendant BLANDING about the status of the drugs and currency that had

been stored at the Mansion.

               15.     On or about September 28, 2017, defendant      BLANDING coordinated the

collection ofnarcotics and/or US currency for payrnent of narcotics from defendant JAMEEL

HICKSON at    1   Brown Street, Philadelphia, and then coordinated with defendant AMIR BOYER

to meet defendant BLANDING on his retum.

               On or about October 19,2017 , in Philadelphia, Pennsylvania:

               16.     Buyer 1 contacted defendant STEWART by phone calls and text messages

to his telephone number XXX-XXX-3893 to arrange for the sale ofcocaine base ("crack"),

methamphetamine, and a firearm.



                                                It
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 9 of 32



                17.     Buyer     1   met defendant STEWART at the Dunkin Donuts at 6391 Oxlord

Avenue, Philadelphia, where STEWART provided Buyer 1 with approximately 6.8 grams            of

crystal methamphetamine in exchange for $200 US currency.

                18.    Later that aftemoon, STEWART again met with Buyer 1 at the Dunkin

Donuts at 6391 Oxford Avenue, Philadelphia, where defendant STEWART sold Buyer I cocarne

base   ("crack") that was provided by defendant ABDUL WEST and a .25 caliber Phoenix Arms

Model HP25A firearm bearing serial number 4400590 in exchange for $1,450 US currency for

the cocaine base ("crack") and $450 US currency for the firearm.

                19.    On or about October 21, 2017, defendants WEST and BLANDING

communicated via cellular telephone to discuss the quantity, quality and sources of the drugs

used in their drug trafficking.

                20.    On or about October 31, 2017, defendant     BLANDING coordinated by

cellular telephone to bring US currency for narcotics trafficking to defendant WEST at the

Lounge.

                21.    On or about November 2,2017, defendant HOOVER drove his Volvo

truck tractor from Philadelphia headed west toward Los A-ngeles, Califomia.

                22.    On or about November 9, 2017, defendant      BLANDING    uses his cellular

telephone to request an amount ofnarcotics from defendant WEST, who agrees to provide it to

him that day.

                23.    On or about November 12, 2017, defendant HICKSON traveled from

Philadelphia Intemational Airport to Los Angeles Intemational Airport.

                24.    On or about November 14, 2017, defendant      BLANDING traveled fiom

Philadelphia Intemational Airport to Los Angeles, where he was met by defendant HICKSON.



                                                     9
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 10 of 32



Defendant BLANDING also sent a message to defendant HOOVER advising defendant

HOOVER of defendant BLANDING's travel arrangements and making arrangements to meet.

                25.      On or about November 15, 201 7, defendant HOOVER, HICKSON and

BLANDNG        used their cellular telephones to coordinate meeting while in Los Angeles.

Defendant BLANDING also contacted defendant BAKER to inform defendant BAKER that

defendants    BLANDING, HICKSON, and HOOVER             are   in Los Argeles.

                26.      On or about November 16, 2017, defendant HOOVER departed the Los

Angeles area with narcotics in his Volvo truck tractor for himself and members of the DTO.

Defendant BLANDING communicated by telephone with defendant ABDUL WEST to

coordinate delivery ofpackages ofnarcotics from Los Angeles, Califomia to Philadelphia.

                27.      On or about November 20, 2017, defendant HOOVER retumed in his

Volvo truck tractor to Philadelphia, Pennsylvania, where he unloaded narcotics from his Volvo

truck tractor into his Chevrolet Trailblazer S[fV and proceeded to deliver them to JAMEEL

HICKSON at 1 Brown Street, Philadelphia.

                28.      On or about November 21 , 2017, defendant HANS GADSON used his

cellular telephone to communicate with defendant ABDUL WEST about the status of their drug

trafficking on that date.

                29.      On or about Novefiber 27,2017, defendants GADSON and WEST used

their cellular telephones to discuss the status oftheir drug trafficking on that date.

                30.      On or about November 29, 2017, defendants WEST and BAKER

discussed the status   oftheir current and future planned drug trafficking activities and DTO

operations.

                31.      On or about November 30, 2017, defendant WEST used his cellular



                                                  10
         Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 11 of 32



telephone to communicate with defendant GADSON to direct defendant GADSON to 2323 Race

Street, Philadelphia for drug trafficking activities.

                32.     On or about December 1, 2017, defendants     BLANDING and BAKER had

a teiephone conversation   to discuss their current and future planned drug trafficking activities

and DTO operations.

                33.     On or about December 5, 2017, defendants WEST and BAKER had a

telephone conversation to arrange drug trafficking on that date with other members of the DTO.

                34.     On or about December 6, 2017, defendants WEST, BAKER, and

GADSON had a telephone conversation to discuss drug trafficking.

                35.     On or about December 7, 2017, defendants     BLANDING and BAKER had

a telephone conversation   to discuss future drug trafficking activities in Califomia with other

members of the DTO.

                36.     On or about December 8, 2017, defendants     BLANDING and BOYER

communicated via cellular telephone about payment ofrent for the aparhlent in the name        of
"Tabitha Bishop."

                37.     On or about December 12,2017, defendant HOOVER left Phitadelphia             in

his Volvo tnrck tractor headed west toward Los Angeles, Califomia, where he arrived on

December 15,2017    .



               38.      On or about December 16,2017 , defendants HICKSON and BLANDING

communicated with each other via cellular telephone before they departed from Philadelphia

International Airport and arrived at Los Angeles Intemational Airport. Defendants HICKSON

and   BLANDING communicated with each other again to coordinate upon arrival in Los

Angeles.



                                                   l1
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 12 of 32



                 39.      On or about December 16,2017, defendant BLANDING communicated

with defendant BAKER to discuss defendant BLANDING's activities in Los Angeles with other

members of the DTO.

                 40.      On or about December   17   ,2017 , defendants WEST, BLANDING,

HOOVER, and BOYER coordinated with each other via cellular telephone to pool money to

purchase narcotics.

                 41,.     On or about December 18,2011 , defendants WEST and BAKER had a

telephone conversation to discuss drug trafficking.

                 42.      On or about December 19,2017, defendants   BLANDING and HICKSON

coordinated drug trafficking activities via their cellular telephones while in Los Angeles.

                 43.      On or about December 20, 2017, defendants WEST and BLANDING used

their cellular telephones to communicate about getting a sample of drugs to test the quality from

a source in   New York.

                 44.      On or about December   2i, 2017, defendants BLANDING      and HICKSON

arranged to meet at the Lounge.

                 45.      On or about December 22,2017, defendant HOOVER retumed to

Philadelphia in his Volvo truck tractor and unloaded narcotics into his Chevrolet Tmilblazer,

which he then drove to 2323 Race Street, Philadelphia. Defendant HOOVER delivered the

narcotics to defendant WEST at 2323 Race Street.

                46.       On or about December 23, 2017 through January 18, 2018, in

Philadelphia, Pennsylvania, defendant WEST, using cellular telephone XXX-XXX- 1686,

coordinated sales ofcocaine base ("crack") with defendant GADSON, using cellular telephone

XXX-XXX-6579, including communicating drug amounts remaining           and   picking up narcotics



                                                  t2
       Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 13 of 32



ftom 2323 Race Street.

               47.    On or about December 28, 2017, defendants WEST and BAKER had a

telephone conversation to discuss drug trafficking and DTO operations.

               48.    On or about January 1, 2018, defendants WEST and    BAKIR     had a

telephone conversation to discuss drug trafficking, DTO operations, and the roles of members   of

the DTO.

               49.    On or about January 4, 2018, defendants WEST and BLANDING used

their cellular telephones to coordinate members of the DTO bringing drugs from 2323 Race

Street and delivery of drugs to DTO customers.

               50.    On or about January 6, 2018, defendants WEST and BAKER had a

telephone conversation to discuss drug trafficking, DTO operations, and the roles of members   of

the DTO.

               51.    On or about January 8, 2018, defendalt WEST communicated with

defendant HOOVER that defendant HOOVER can move into the apartment at 2323 Race Street

and can get the key to the apartment from defendant BOYER.

               52.    On or about January 10, 2018, defendant WEST communicated with

defendant HOOVER that defendant HOOVER should retum the key to the apartment at 2323

Race Street to defendant BOYER when defendant HOOVER goes out of town.

               53.    On or about January 19, 2018, defendant HOOVER left Philadelphia in

his Volvo truck tractor headed west toward Los Angeles, Califomia.

               54.    On or about January 24,2018, defendants BLANDING and HICKSON

traveled on a flight together from Philadelphia Intemational Airport to Los Angeles Intemational

Airport. Defendant BLANDING communicated with defendant HOOVER when defendant


                                                 l3
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 14 of 32



BLANDING and HICKSON arrived in Los Angeles, and defendant BLANDING coordinated

with defendant HOOVER to meet with defendant BLANDING and HICKSON.

               55.      On or about January 25, 2018, defendants BLANDING, HICKSON, and

HOOVER coordinated transpoftation and traveled together while in Los Angeles, and stored US

currency in their rental car used in Los Algeles. Defendants BLANDING and HICKSON

coordinated collecting narcotics for the DTO using their cellular telephones.

               56.      On or about January 26,2018, defendants         BLANDING, HICKSON and

HOOVER stored narcotics and./or US Currency in their hotel room and transported narcotics rn a

rental car in Los Angeles. Defendants BLANDING and HICKSON communicated via cellular

telephone to ensure that the packages ofnarcotics and/or US Currency are hidden fiom hotel

housekeeping to prevent detection.

               57   .   On or about Janu ary 27,2018, defendant         BLANDING and HICKSON

used their cellular telephones to coordinate meetings.

               58.      On or about Janu ary 28,2018, defendants BLANDING and HICKSON

rctumed to Philadelphia.

               59.      On or about January   3   1, 201 8, defendant   HOOVER retumed to

Philadelphia in his Volvo truck tractor and unloaded narcotics into his Chevrolet Trailblazer,

which he then drove to 2323 Race Street, Philadelphia. Defendant HOOVER delivered the

narcotics to defendant WEST at 2323 Race Street, where defendants GADSON and BAKER

were awaiting the delivery.

               60.      On or about January 31, 2018, defendant GADSON used his cellular

telephone to communicate with defendant WEST about trave lling to 2323 Race Street.

               61.      On or about February 2,2018, defendant HICKSON used his cellular



                                                    lr1
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 15 of 32



telephone to inform defendants WEST and           BLANDING that narcotics arrived in Philadelphia on

that date.

                 62.      On or about February 2, 2018, defendants HOOVER and       BLANDING

used their cellular telephones to communicate about       palng defendant HOOVER for delivering

narcotics.

                 63.      On or about February 3, 2018, defendant GADSON communicated with

defendant WEST about the status of their drug trafficking.

                 64.      On or about February 4, 2018, defendants BLANDING and HICKSON

met at the apartment at 2323 Race Street.

                 65.      On or about February 5, 2018, defendants WEST and GADSON

communicated via their cellular telephones about the status of their drug trafficking activities as

well   as securing and storing narcotics at the   Mansion.

                 66.      On or about February 6, 201 8, defendants HOOVER and BLANDING

coordinated paynent ofrent at the apartment at 2323 Race Street.

                 67   .   On or about February 7,2018, defendant     BLANDING used his cellular

telephone to advise defendants WEST, HICKSON, and BOYER on how to delete data from their

cellular telephones to prevent detection by 1aw enforcement.

                 68.      On or about February 10, 2018, defendant WEST used his cellular

telephone to request that defendant BLANDING provide him with the keys to 2323 Race Street

left by defendant HOOVER.

                 69.      On or about February 15, 2018, defendants BLANDING and HICKSON

communicated using their cellular telephones about payment for and./or proceeds of drug

trafficking.



                                                     t5
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 16 of 32



               70.     On or about February 16,2018, defendants WEST and GADSON

communicated using their cellular telephones about their drug trafficking activities.

               71.     On or about February 2O,2018, defendant HOOVER left Philadelphia in

his Volvo truck tractor headed west toward Los Angeles, Califomia. Defendant HOOVER

communicated with defendant WEST about the location where defendant HOOVER stores his

Volvo truck tractor.

               72.     On or about February 23, 2018, defendants   BLANDING and HICKSON

traveled fiom Philadelphia Intemational Airyort to Los Angeles Intemational Airport, and then

traveled to Las Vegas, Nevada.

               73.     On or about February 25,2018, defendants BLANDING, HICKSON and

HOOVER met together in Los Angeles, Califomia.

               74.     On or about February 25, 2018, defendant HICKSON used his cellular

telephone to communicate with defendants WEST and BOYER about drug trafficking

opportunities in Califomia.

               75.     On or about February 26, 2018, defendants WEST and BLANDING used

their cellular telephones to arrange to ship a package via FEDEX from Los Angeles to the

Philadelphia, Pennsylvania area.

               76.     On or about February 27 ,2018, defendants BLANDNG and HICKSON

used their cellular telephones to communicate about drug trafficking and a source ofsupply to

the DTO in New York-

               77.     On or about February 28, 2018, defendants BLANDING, HICKSON and

HoovER     used their cellular telephones to communicate with one another about   palng for
narcotics in Los Angeles.



                                                16
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 17 of 32



               78.     On or about February 28, 2018, defendants     BLANDING and HICKSON

used their cellular telephones to communicate about meeting at defendant     HICKSON's

residence.

               19.     On or about March 1, 2018, defendants BLANDING and HICKSON used

their cellular telephone to coordinate future drug trafficking activities in Califomia and the status

oftheir current drug trafficking.

               80.     On or about March 3, 2018, defendant     BLANDING used his cellular

telephone to send defendant HICKSON information on a FEDEX package and a UPS package

sent from Los Angeles to the Philadelphia area while defendants     BLANDING and HICKSON

were in Los Algeles.

               81.     On or about March 4, 2018, defendant HOOVER retumed to Philadelphia

in his Volvo truck tractor and contacted defendant HICKSON on cellular telephone XXX-XXX-

8500. After defendant HOOVER had parked his Volvo truck tractor, defendants         BLANDING

and WEST met defendant HOOVER at the Volvo truck tractor with defendant HOOVER's

Chevrolet Trailblazer. Defendant HOOVER transferred narcotics from the Volvo truck tractor

into the Chevrolet Trailblazer and, along with defendants WEST and BLANDING, traveled to

2323 Race Street. Defendant HOOVER then delivered the narcotics to defendants WEST and

BLANDING at2323 Race Street. Defendant GADSON arrived at 2323 Race Street shortly

thereafter.

               82.     On or about March 4, 2018, defendants WEST and        BLANDING used

their cellular telephones to coordinate picking defendant HoovER up at the location where

defendant HOOVER's Volvo truck tractor arrived.

               83.     On or about March 6, 2018, defendant BOYER communicated with



                                                 t7
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 18 of 32



management at 2323 F.ace Street that he is subletting Apartment 219.

               84.      On or about March 8, 2018, defendant HICKSON traveled to the

Dominican Republic.

               85.      On or about March 9, 2018, defendant HICKSON used his cellular

telephone to communicate with defendant    BLANDING about sending money to defendant

HICKSON in the Dominican Republic via Westem Union.

               86.      On or about March 10, 2018, defendants WEST, BLANDING and

HICKSON used their cellular telephones to coordinate payment to defendant HOOVER for his

transportation work.

               87   .   On or about March 14, 2018, defendants WEST and BAKER used their

cellular telephones to discuss drug trafficking activities, the quality oftheir product, and DTO

operations.

               88.      On or about March 17,2018, defendants BLANDING and HICKSON

used their cellular telephones to coordinate their next trip to Los Angeles, Califomia.

               89.      On or about March 17, 2018, defendants WEST and GADSON used their

cellular telephones to coordinate drug sales to customers, to supply other members ofthe DTO,

and to meet at 2323 Race Street.

               90.      On or about March 25, 2018, defendants BLANDING and GADSON used

their cellular telephones to coordinate a drug transaction at the Lounge.

               91.      On or about March 27 ,2018, defendant HOOVER left Philadelphia in his

Volvo truck tractor headed west toward Los Angeles, Califomia.

               92.      On or about March 30, 2018, defendants BLANDING and HICKSON

traveled from Philadelphia to Las Vegas, Nevada, and then on to Los Angeles, Califomia.



                                                l8
       Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 19 of 32



               93.      On or about March 30, 2018, defendant BOYER used his cellular

telephone to communicate with defendant        BLANDING about money and an apartment key for

2323 Race Street.

               94.      On or about March 31,2018, defendant WEST used his cellular telephone

to communicate with defendant BLANDING about drug trafficking activity in Los Algeles.

               95.      On or about   April   1, 2018, defendants   BLANDING and HICKSON     used

their cellular telephones to communicate about drug trafficking activities in Los Angeles.

               96.      On or about   April   1, 2018, defendants   BLANDING and GADSON      used

their cellular telephones to communicate about defendant BLANDING providing drugs for

defendant GADSON to sell when defendant BLANDING retums from Los Angeles.

               97   .   On or about April 2, 2018, defendants BLANDING and HICKSON used

their cellular telephones to communicate with each other about contacting their drug source in

Los Angeles and methods of shipping narcotics from Los Angeles to Philadelphia.

               98.      On or about April 9, 2018, defendant HOOVER retumed to Philadelphia

in his Volvo truck tractor. Defendants WEST and BLANDING drove to meet defendant

HOOVER at the location of his Volvo truck tractor. where defendant HOOVER transferred

narcotics from the Volvo truck tractor into WEST's vehicle. Defendants WEST, BLANDING,

and HOOVER then traveled to 2323 Race Street, where the narcotics were unloaded from

WEST's car and brought into 2323 Race Street.

               99.      On or about April 1 1, 201 8, defendant WEST used his cellular telephone

to communicate with defendants BLANDING, BAKER, and BOYER about staying in their

respective roles that defendant wEST established for them in the      DTo, and forbidding them

fiom getting drugs directly from defendant HICKSON.



                                                    t9
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 20 of 32



                100.   On or about   April   13, 2018, defendants WEST,   BLANDNG,      and

HOOVER used their cellular telephones to coordinate renting an apartment at One Water Street,

Philadelphia, payment for which would be made through defendant HICKSON. Defendant

WEST provided bank account information to defendant BLANDING to pay for the new

apartment.

                101.   On or about   April 14,2018,    defendant WEST used his cellular telephone

to coordinate pa),rnent of a deposit for an apartmsnt at One Water Street with defendant

BLANDING and HOOVER to associates of defendant HICKSON. Defendant HOOVER

provided information to WEST and BLANDING confirming defendant HOOVER's payrnent For

the apartment, and communicated to defendant WEST that defendant HOOVER had provided

the key to 2323 Race Street to defendant BOYER.

                102.   On or about   April   15, 20i 8, defendant GADSON used his cellular

telephone coordinate getting cocaine base ("crack") from defendant      BLANDING at the Lounge.

                103.   On or about   April   17, 2018, defendants   BLANDING and GADSON

coordinate providing methamphetamine to a customer of the DTO.

                104.   On or about Apri|20,2018, defendants HOOVER and BLANDING used

their cellular telephones to coordinate defendant HOOVER picking up the keys to the apartment

at One Water Street.

                105.   On or about   Apil23,2018, defendant WEST        used his cellular telephone

to provide a customer of the DTO the contact information for defendant     BAKIR to complete     the

sale of narcotics.

                106.   On or about   April2l ,2018, defendant HOOVER       used his cellular

telephone to provide bank account information for rental of the One Water Street Apartment to



                                                  20
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 21 of 32



defendant BLANDING. Defendant BLANDING then used his cellular telephone to provide

payment confirmation to defendant HICKSON.

                 107.      On or about   April 30, 2018, defendants WEST and BLANDING used

their cellular telephones to communicate about a bag ofmoney from defendant HICKSON that

was intended for WEST.

                 108.      On or about May 1, 2018, defendant BLANDING used his cellular

telephone to request that defendant HOOVER get defendant BLANDING some money and meet

at the Lounge.

                 109.      On or about May 2,2018, defendant HOOVER took possession of the

keys to Apartment 717 of the One Water Street Apartments, 250 N. Christopher Columbus

Boulevard, in Philadelphia. Members of the DTO had rented this apartment using the false

identification of"Deangelo Smith" for the purpose ofconducting drug trafficking activities in a

marmer to protect their narcotics and prevent detection by law enforcement.

                 I   10.   On or about May 3, 2018, defendant BLANDING used his cellular

telephone to request that defendant HOOVER make a copy of the key to the One Water Street

apa.rtment.

                 II   l.   On or about May 3, 2018, defendant WEST used his cellular telephone to

provide the contact information for defendant BAKER to a customer ofthe DTO to arrange for a

drug transaction.

                 ll2.      On or about }lay 4,2018, defendant HOOVER left philadelphia in his

Volvo truck tractor headed west toward Los Angeles, Califomia.

                 1   13.   On or about May 5, 2018, defendants HICKSON and    BLANDING

communicated about defendant HICKSoN's source for providing defendant BLANDING with a



                                                   )1
       Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 22 of 32



false identification in the name of DEANGELO SMITH, the name that was used by the DTO to

rent the apartment at One Water Strcet.

               114.      On or about May 9, 2018, defendants   BLANDING and HICKSON

traveled from Philadelphia to Los Angeles, Califomia.

               115.      On or about May 10, 2018, defendants BLANDING, HICKSON, and

HOOVER met together in Los Angeles.

               116.      On or about May I 1, 2018, defendant HOOVER met with defendant

HICKSON, loaded concealed narcotics into his Volvo truck tractor, and proceeded to travel east

back to Philadelphia. Pennsylvania.

               ll7   .   On or about   May 16,2Ol8 defendant BLANDING     used his cellular

telephone to contact defendant HOOVER who was driving back to Philadelphia to inform

defendant HOOVER that defendants BLANDING and HICKSON were together and to contact

defendant HICKSON.

               1   18.   On or about May 16, 2018, defendants WEST and HICKSON

communicated through their cellular telephones about them meeting with a source ofsupply on

the following Saturday.

               I   19.   On or about May 16, 2018, defendant HOOVER retumed to philadelphia

in his Volvo truck tractor. Defendant HOOVER then transferred concealed narcotics and US

currency from the Volvo truck tractor into his Chewolet Trarlblazer, and drove to 250 N.

christopher columbus Boulevard. Defendant BLANDING met defendant HoovER at 250 N.

christopher columbus Boulevard, and using a key, defendant BLANDING opened the door to

Apartment 717 to admit himself and defendant HoovER who was transporting approximately

10,004 grams of cocaine, 2,671 grams of methamphetamine, and $20,000 in US currency.



                                                22
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 23 of 32



                120.   On or about May    17   ,2018, defendants BLANDING and HICKSON used

their cellular telephones to coordinate meeting with defendant HOOVER in the moming.

                121.   On or about May    17   ,2018, defendant BLANDING leamed that law

enforcement had seized the drugs stored at One Water Street and contacted defendants WEST,

HICKSON, and BOYER.

                122.   On or about May    11   , 2018, defendant HICKSON traveled to the

Dominican Republic.

                123.   On or about May 20,2018, defendant HICKSON used his cellular

telephone to communicate with defendant WEST about the drug seizure fiom One Water Street.

                124.   On or about May 21,2018, defendant HICKSON used his cellular

telephone to communicate with defendant BLANDNG about the drug seizure from One Water

Street.

                125.   On or about June 12,2018 defendant HICKSON traveled        fiom

Philadelphia Intemational Airport to Los Angeles, Califomia.

            All in violation of Title 21, United States Code, Section 846.




                                                  23
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 24 of 32



                                         COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

               On or about Septembcr 11, 2017 , in Philadelphia, in the Eastem District   of
Pennsylvania, defendants

                                  ABDUL IBRAHIM WEST,
                                   a/lda "Assault Rifle Ab,"
                                        a/k/a "AR-Ab,"
                                       alW^ "El Patron,"
                                       a/k/a "the Goon,"
                                   JAMAAL BLANDING,
                                          alUa"Khaz,"
                                      a/k/a "Bionickhaz,"
                                   a/k/a "Deangelo Smith,"
                                    JAMEEL HICKSON,
                                        a/k/a "Meliano,"
                                           a/kla "OG,"
                                RICHARD CHASE HOO\'ER,
                                          a/k/a "Boog,"
                                        AMIR BOYER,
                                         a/k/a "Mulla,"
                                       DARYL BAKER,
                                         a/k/a "Shotti."
                                       HANS GADSON,
                                  a/k/a "NoBrakes Brasr" and
                                      DENNIS HARMON,

knowingly ard intentionally possessed with intent to distribute, and aided and abetted the

possession with intent to distribute, of 28 grams or more, that is, approximately 62 grams, of a

mixture and substance containing a detectable amount ofcocaine base ("crack"), a Schedule II

controlled substance, 100 grams or more, that is, approxim ately 229 grams, of a mixture and

substance containing a detectable amount ofheroin, a Schedule I controlled substance, and

approximately 48 grams ofa mixture and substance containing a detectable amount      of
methamphetamine, a Schedule II controlled substance.




                                               24
       Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 25 of 32



              ln violation of Title 21, United States Code, Section 8al(a)(1), OXlXB),

(bXl)(C). and Title 18, United States Code, Section   2.




                                              25
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 26 of 32



                                             COUNT THREE

THE GR{ND JURY FURTHER CHARGES THAT:

                 On or about October 19,2017 , in Philadelphia, Pennsylvania, in the Eastem

District of Pennsylvania, defendants

                                    ABDUL IBRAHIM WEST,
                                     a/k/a "Assault Rifle Abn"
                                          a/k/a "AR-Ab,"
                                         alkla "El Patron."
                                       alUa "the Goon," and
                                      DONTEZ STEWART,
                                            alkla "Taz,"

knowingly and intentionally distributed, and aided and abetted the distribution of, 5 grams or

more, that is 6.8 grams of methamphetamine, a Schedule II controlled substance.

                 ln violation of Title 21, United States Code, Section 841(a)(l), (b)(l)(B), and

Title   18, United States Code, Section 2.




                                                 26
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 27 of 32



                                        COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

              On or about October 19, 2017, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                    DONTEZ STEWART,
                                       alkla "T^2,"

having been convicted in a court of the Commonwealth ofPennsylvania of a crime punishable

by imprisonment for a term exceeding one year, knowingly possessed, in and affecting interstate

commerce, a firearm, that is, a .25 caliber Phoenix Arms Modei HP25A firearm bearing serial

number 4400590.

              In violation of Title 18, United States Code, Section 922(9)(1).




                                               27
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 28 of 32



                                             COI]NT FIVE

THE GRAND JURY FURTHER CIIARGES THAT:

                 On or about December 13,201'7 , in Philadelphia, Pennsylvania, in the Eastem

District of Pennsylvania, defendants

                                       JAMAAL BLANDING,
                                          alUa"Khaz,"
                                         a/k/a "Bionickhaz,"
                                       a/k/a "Deangelo Smith,,,

knowingly and intentionally distributed, and aided and abetted the distribution of, 50 grams or

more, that is, approximately 53.82 grams, of methamphetamine, a Schedule II controlled

substance.

                 ln violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(A), and

Titie   18, United States Code, Section 2.




                                                 28
          Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 29 of 32



                                             COUNT SIX

THE GRAND JURY FURTHER CIIARGES TIIAT:

                 On or about May 17, 2018, in Philadelphia, in the Eastem District   of

Pennsylvania, defendants

                                      ABDUL IBRA,HIM WEST.
                                        a/k/a "Assault Rifle Ab,"
                                             a/k/a "AR-Ab,"
                                            a/Wa "El Patron,"
                                            a/k/a "the Goon,"
                                        JAMAAL BLANDING,
                                               alkla'oKhaz,"
                                           a/k/a "Bionickhaz,"
                                        a/k/a "Deangelo Smith,"
                                         JAMEEL HICKSON,
                                             a/k/a "Meliano,"
                                             a/l/a "OG," and
                                     RICHARD CHASE HOOVER,
                                               a/k/a "Boog,"

knowingly and intentionally possessed with intent to distribute, and aided and abetted the

possession with intent to distribute, 5 kilograms or more, that is, approximately 10,004 grams,    of

a   mixture and substance containing a detectable amount ofcocaine, a Schedule II controlled

substance, and 50 grams or more, that is, approximately 2,671 grams, of methamphetamine, a

Schedule    II controlled   substance.

                 In violation of Title 21, United States Code, Section 8a1(a)(1), (b)(1)(A), and

Title   18, United States Code, Section 2.




                                                  29
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 30 of 32



                                   NOTICE OF FORFEITURE No.             1


THE GRAND JURY FURTHER CHARGES THAT:

                l.     As a result ofthe violations ofTitle 21. United States Code. Sections

841(a)(1), 846 set forth in this indictment, defendants

                                          ABDUL IBRAHIM WEST,
                                           a/k/a "Assault Rifle Ab,"
                                                a/k/a "AR-Ab,"
                                               alUa "El Patron,"
                                               a/k/a "the Goon,"
                                           JAM.dAI BLANDING,
                                                tlkla"Khaz.,"
                                             a/k/a "Bionickhaz,"
                                           a/k/a "Deangelo Smith,"
                                            JAMEEL HICKSON,
                                              a/k/a "Meliano,"
                                                 alkla"OG,"
                                         RICHARD CHASE HOOVER,
                                                 alUa"Boog,"
                                            DONTEZ STEWART,
                                                 a/Wt "Taz,"
                                               AMIR BOYER,
                                                a/I</a "Mulla,"
                                              DARYL BAKER,
                                               a/k/a "Shotti,"
                                              HANS GADSON,
                                            "NoBrakes Brasr" and
                                             DENNIS HARMON,

shall forfeit to the United States of America:

                       (a)         any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violation(s), including, but not limited to:

                                            Volvo truck tractor registered to TEAM
                                            TRANSPORTATION (VIN: 4V4NC9EJ1CN558888) and
                                            trailer;
                               1l           Chevrolet Trailblazer registered to RICHARD CHASE
                                            HOOVER (VIN: 1 GNDT33 5392 I 335 62);
                               111.         The real property located at 3234 Sydenham Street,
                                            Philadelphia, PA;
                               I   \r.      Dodge Durango, VIN 1C4RDJAG2JCI0L652;


                                                     30
         Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 31 of 32



                                  r'.    Jeep Grand Cherokee,      VIN 1C4RJFAG9EC479172.

                          (b)     any property constituting, or derived from, proceeds obtained,

directly or indirectly, from the commission ofsuch violations, including, but not limited to:

                                  i.     $8,101 seized on September      ll,2017;

                                  ii.    $20,000 seized on May 17,2018; and

                                  iii.   $11,000 seized on June 4, 2018.

                  2.     Ifany ofthe property subject to forfeiture,    as a result   ofany act or

omission of the defendant(s):

                         (a)      cannot be located upon the exercise ofdue diligence;

                         (b)     has been transferred or sold to, or deposited    with,   a   third party;

                         (c)     has been placed beyond      thejurisdiction ofthe Court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled       with other property which cannot be divided

without difficulty;

it is the intent ofthe United   States, pursuant to   Title 21, United States Code, Section 853(p), to

seek forfeiture   ofany other property ofthe defendant(s) up to the value ofthe property subject to

forfeiture.

                  All pursuant to Title 21, United    States Code, Section 853.




                                                      31
        Case 2:18-cr-00249-MMB Document 16 Filed 10/17/18 Page 32 of 32



                               NOTICE Ol' FORFEITURE No.            2


THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(c) set

forth in this indictment, defendant(s)

                                     DONTEZ STEWART,
                                        alUa"Taz,"


shall forfeit to the United States of America all firearms and ammunition involved in the

commission of such violation(s), including, but not limited to:

    One (1) .25 caliber Phoenix Arms Model HP25A firearm bearing serial number 4400590.




               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United

States Code, Section 924(d).




                                             .{'I'RUE BII,I-:




                                             FOREPERSON




WILL        M.M
United States A




                                                  32
